Submission dismissed, without costs. Memorandum: It is evident from the briefs that the basic question upon which a determination is desired is whether the failure to record proof of service of the notice to redeem with the conveyance renders the | title unmarketable. The submission does not state whether such proof of service was so recorded. It would appear from the briefs that the parties consider that all other requirements of the statute have been complied with. However, they do not so state in the submission, nor do they state facts from which we can draw ¡that conclusion. The statement of facts in the submission is in certain other respects inadequate and appears on the face thereof to be inaccurate and on the *1037whole is not sufficient to enable the court to render judgment. All concur; Dowling, J., not voting. (Submission of controversy on an agreed statement of facts in an action to compel specific performance.) Present — Dowling, Harris, McCurn, Larkin and Love, JJ.